Citation Nr: 0506680	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a healed left 
zygomatic fracture, evaluated as 10 percent disabling.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected healed left 
zygomatic fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from December 1961 to December 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs that denied the veteran's claim for an increased 
evaluation for a healed left zygomatic fracture.  It also 
comes on appeal from an April 2002 rating decision of the 
Detroit RO that denied the veteran's claim for entitlement to 
service connection for tinnitus, as secondary to a service-
connected healed left zygomatic fracture.

Documents received in May 2004, subsequent to certification 
of the appeal to the Board are duplicates of documents 
previously considered by the RO.  As a Merck Manual article 
also received in May 2004, subsequent to certification of the 
appeal to the Board, does not refer specifically to the 
veteran, it lacks probative value, and the veteran is not 
prejudiced by consideration of his appeal at this time.  
Remand of the issue to the RO for consideration of the Merck 
Manual article would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The issue of an increased evaluation for a healed left 
zygomatic fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's tinnitus was initially demonstrated many years 
after service and there has been no demonstration by 
competent clinical evidence of record that the veteran' 
tinnitus is the result of any incident of service, or 
proximately caused or aggravated by service-connected left 
healed zygomatic fracture.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
and is not proximately due to, or aggravated by, service-
connected healed left zygomatic fracture.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to service connection 
for tinnitus, as secondary to service-connected healed left 
zygomatic fracture, the Board notes that a VA letter issued 
in December 2003 apprised the appellant of the information 
and evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002), and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, VCAA notice was provided to the appellant for 
his claim for service connection for tinnitus, as secondary 
to service-connected healed left zygomatic fracture after the 
initial denial of the claim.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for service connection for tinnitus, 
as secondary to service-connected healed left zygomatic 
fracture.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual Background

The veteran's service medical records reveal that in October 
1962 he was treated for a compound fracture of the zygoma, 
infraorbital rim.

The veteran's DD 214 reflects that while in service his 
specialty was light weapons infantryman and that he received 
a Sharpshooters Badge (Rifle).

The veteran, in a January 1981 private audiological 
evaluation, complained of experiencing tinnitus.

In a May 1992 statement the veteran indicated that he had 
experienced ringing in his left ear since he incurred his 
orbital fracture.

The veteran submitted to a VA audiological examination in 
December 1992, in which he complained of experiencing 
constant tinnitus in the left ear.  The examiner reported 
that because the tinnitus was localized to the left ear, that 
it did not appear to be related to a facial fracture.

The veteran again complained of left ear ringing in a March 
1993 private medical record.

In September 2000, the veteran's private physician opined 
that it was his opinion that the veteran's "fracture of the 
left zygomatic arch is the cause of the constants ear 
tinnitus."

In November 2000, the veteran again submitted to a VA 
audiological examination.  He reported that his tinnitus 
began in the 1970's, that it was in the left ear, and that it 
was constant.  The examiner reported that he was unable to 
render an opinion as to the etiological relationship between 
the veteran's left zygomatic arch fracture and tinnitus due 
to lack of information and referred the case for an opinion.

In an addendum to the veteran's November 2000 VA audiological 
examination, a VA ENT staff surgeon, after reviewing the 
veteran's claim folder and audiogram, stated that there was 
insufficient evidence to conclude that the veteran's left 
zygomatic fracture caused tinnitus in the left ear.

In September 2001, the aforementioned VA ENT staff surgeon 
opined that because the September 1963 audiogram, which was 
performed after the veteran incurred his left zygomatic arch 
fracture in September 1962, was normal, that there was no 
immediate permanent effect of the fracture on hearing or 
tinnitus.  According to the physician, "It is unlikely that 
his current hearing loss or tinnitus was caused or aggravated 
by his left zygomatic arch fracture."

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Analysis

1.  Direct Service Connection

In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, 
and in-service injury or disease, and a nexus between the 
current disability and in-service injury or disease.  In 
terms of an in-service injury, the record establishes that 
the veteran sustained a left zygomatic fracture.  Further, 
the veteran's DD Form 214 indicates that the veteran served 
as a light weapons infantryman and received the 
Sharpshooter's Badge (Rifle).  As such, the Board finds that 
exposure to noise trauma in service is consistent with the 
circumstances of the veteran's military service.  38 U.S.C.A. 
§ 1154(a) (West 2002).  Significantly, however, there is no 
evidence that the veteran complained of or sought treatment 
for tinnitus in service.  The Board further observes that 
there is no clinical opinion of record which relates the 
veteran's current tinnitus to service.  Moreover, the Board 
finds that the initial demonstration of tinnitus by competent 
clinical evidence of record in January 1981, more than 10 
years after the veteran's discharge from service, to be too 
remote from service to be reasonably related to service.  As 
such, the preponderance of the evidence is against a grant of 
direct service connection for the disability at issue.

2.  Secondary Service Connection

The veteran asserts that service connection is warranted for 
tinnitus, as secondary to service-connected healed left 
zygomatic fracture.  In this regard, in order to establish 
service connection on a secondary basis, the evidence must 
show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  The record reflects that the 
veteran is currently service connected for a healed left 
zygomatic fracture.  The record also reflects that the 
veteran has complained of and sought treatment for constant 
tinnitus since January 1981.  In terms of an etiological 
relationship between the veteran's current tinnitus and 
healed left zygomatic fracture, the record reflects that a VA 
examiner in December 1992 opined that because the veteran's 
tinnitus was localized to the veteran's left ear, that it did 
not appear to be related to a facial fracture.  

The veteran's private physician, in September 2000, opined 
that the veteran's tinnitus was caused by his left zygomatic 
arch fracture.  However, the Board notes that the physician 
did not provide any clinical rationale or basis for his 
opinion.  Further, there is no evidence that such opinion was 
based on a review of the veteran's record and was not merely 
based on a history provided to the physician by the veteran.  
Moreover, contrary to the September 2000 medical opinion, a 
VA surgeon in May 2001 and September 2001, after a review of 
the veteran's medical history, opined that the veteran's 
tinnitus was not etiologically related to his service-
connected healed left zygomatic fracture.  Further, the Board 
notes that the first initial demonstration of tinnitus by 
competent clinical evidence of record was in January 1981, 
almost 20 years from the time that the veteran incurred his 
zygomatic fracture.  The Board finds that this is too remote 
from the time the veteran first incurred his zygomatic 
fracture in October 1962 to be reasonably etiologically 
related.

In this regard, the Board observes that there is no evidence 
to the contrary.  Although the veteran asserts that his 
current tinnitus is etiologically related to his service-
connected healed left zygomatic fracture, he, as a layman, is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The medical evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Thus, the Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for entitlement to service 
connection for tinnitus, to include as secondary to the 
service-connected healed left zygomatic fracture.


ORDER

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected healed left zygomatic 
fracture, is denied.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran is also to be advised to send any evidence in his 
possession pertinent to his appeal to the VA.  38 C.F.R. 
§ 3.159 (2004).

The Board notes there is no evidence of record in this case 
that establishes that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b), 38 C.F.R. § 3.159, and 
Quartuccio.  The VCAA notice letter issued in December 2003, 
while referencing the claim for entitlement to service 
connection for tinnitus, secondary to service-connected 
healed left zygomatic fracture, was not adequate as it did 
not refer specifically to claim for an increased evaluation 
for a healed left zygomatic fracture.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

There is no evidence that the veteran has been afforded a VA 
examination to determine the current nature and extent of his 
service-connected healed left zygomatic fracture.  Such 
information would be useful in the adjudication of the 
veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied 
specifically with regard to the increased 
rating claim for the disability at issue, 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, and 
any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for an increased 
evaluation for service-connected healed 
left zygomatic fracture, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.

2.  The veteran should furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a healed left 
zygomatic fracture since June 1992.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
extent of his healed left zygomatic 
fracture.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.


The appellant has the right to submit additional evidence and 
argument on the  matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


